Citation Nr: 1134424	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to September 1966.  He died in October 1999.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the cause of the Veteran's death.  

This case was previously before the Board in April 2010, at which time the service connection claim for the cause of the Veteran's death was denied.  The appellant appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Joint Motion, both the appellant and the VA Secretary (referred to hereinafter as "the parties") requested that the Board decision be vacated and the case be remanded.  The Court issued an order granting the Joint Motion later in December 2010.  

The case came before the Board for a second time in March 2011, at which time it was remanded for both evidentiary development and due process concerns.  As will be explained herein, another remand is required in this case to primarily to undertake additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1310 based on her claim of entitlement to service connection for the cause of the Veteran's death.  She contends that her husband suffered from several conditions prior to his death for which he should be service-connected and that his service in the Korean demilitarized zone (DMZ) caused diabetes mellitus (by exposure to herbicides such as Agent Orange) which contributed to the heart disease which caused his death.

Although the Board sincerely regrets the additional delay, additional evidentiary development is warranted in this case to ensure that the appellant is afforded every possible consideration.

A brief review of the background of this case reflects that the Veteran served in the United States Army from September 1963 to September 1966, including service in Korea from March 1965 to April 1966.  He died in October 1999 and had no service-connected disabilities at the time of his death.  The Veteran's death certificate reveals that his immediate cause of death was cardiac arrest with coronary artery disease, hypertension, and non-insulin dependent diabetes mellitus noted as underlying causes.  The appellant maintains that exposure to herbicides had a role in the cause of the Veteran's death.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the immediate or underlying cause.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2010).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Following the denial of the cause of death claim in an April 2010 Board decision and the subsequent appeal of that decision, the parties agreed to a Joint Motion for Remand (JMR) in December 2010.  Therein, the parties agreed that in the April 2010 decision, the Board had provided an insufficient statement of reasons or bases for its decisions not to provide a medical opinion in this appeal and for failing to discuss prejudice when it failed to provide an additional notice to the appellant, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The JMR also found that the Board had applied the wrong legal standard when it determined that VA had no duty to provide a medical opinion in this case and that it should have applied 38 U.S.C.A. § 5103A(a) rather than 38 U.S.C.A. § 5103(A)(d).  The JMR further states that the Board should apply 38 U.S.C.A. § 5103A(a) to this claim and make a determination of whether a medical opinion is necessary to substantiate the claim.

Pursuant to a Board remand issued in March 2011, the RO was requested to send the appellant a notification letter satisfying the requirements in Hupp v. Nicholson, 21 Vet. App. 342 (2007), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), to include (1) an explanation of the lay and medical evidence and information required to substantiate a DIC claim based on a disability not yet service connected, and (2) information on how disability ratings and effective dates are assigned.  A compliant notice letter issued in April 2011.   

In the March 2011 Remand, the Board also instructed the RO to contact the appellant and her attorney and request that she provide contact information for the Tulsa, Oklahoma hospital where the Veteran died, and the approximate dates of the Veteran's treatment there, specifically relating to any inpatient treatment received around the time of his death.  The appellant and her attorney were also requested to specify all private and VA medical care providers who treated the Veteran for his coronary artery disease, hypertension, and diabetes mellitus.  The Board indicated that after such evidence had been obtained and associated with the claims file, the RO should then determine whether a medical opinion is required in this case.  

As of early June 2011, no information or records relating to the claim were identified or submitted by the appellant or her attorney.  Accordingly, no medical opinion was sought and a Supplemental Statement of the Case was issued in June 2011, continuing the denial of the claim.  

In July 2011, two authorization forms were received identifying evidence pertinent to the claim, one of which appears to identify the private hospital where the Veteran received his terminal treatment.  In accordance with the duty to assist, these newly identified records will be sought on remand.  

In addition, the Board is of the belief that an opinion is necessary to substantiate the claim, as it appears that a reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 5103A(a).  In this regard, as pointed out in arguments provided by the Veteran's attorney in July 2011, the STRs contain some abnormal findings of a cardiac nature, which could be related to one or more the enumerated causes of the Veteran's death (cardiac arrest, coronary artery disease, hypertension and diabetes) in October 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Request the records identified on the two VA Form 21-4142s which were received in July 2011.  On those forms, records from the St. Francis Hospital and of G.K.G. (apparently a doctor), both located in Tulsa, Oklahoma, were listed.  If no reply is received, please attempt at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2010).  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  After completing the above requested development, obtain a medical nexus opinion addressing whether the Veteran's cause of death is etiologically related to his military service.  To facilitate making this important determination, the physician designated to provide this opinion must review the claims file for the Veteran's pertinent medical and other history, including a complete copy of this remand.  A rationale for all opinions rendered must be provided whether favorable or unfavorable, citing to specific evidence in the file as appropriate.  The examiner is requested to address the following inquiries:

a) Whether it is at least as likely as not (i.e., 50 percent chance or greater) that any of the listed causes of the Veteran's death (cardiac arrest, coronary artery disease, hypertension and diabetes mellitus) were incurred in service or during the first-post service year, or are at least as likely as not otherwise etiologically related to service, to include the alleged herbicide exposure in service (not presumptively established in this case).  In making this assessment, the examiner should consider blood pressure readings, laboratory results, physical examination reports, EKG findings and chest X-ray films found in the service treatment records.

(b) Whether it is at least as likely as not that a condition of service origin or etiology caused or contributed substantially or materially to cause the Veteran's death.  

The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Thereafter, the RO shall readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and her attorney shall be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


